Exhibit 10.1
 
EMPLOYMENT TRANSITION AGREEMENT
 
This Employment Transition Agreement (the “Agreement”) is made and entered into
as of this 29th day of March 2013, between Owen Sullivan (“Sullivan”) and
ManpowerGroup Inc. (“ManpowerGroup”) (collectively, the “Parties”).
 
W I T N E S S E T H:
 
WHEREAS, Sullivan currently holds the positions of Executive Vice President and
President, Specialty Brands, for ManpowerGroup;
 
WHEREAS, the Parties desire to enter into this Agreement for the termination of
Sullivan’s current positions with ManpowerGroup and its subsidiaries and
affiliates, effective March 31, 2013 (the “Effective Date”), and Sullivan’s
transition from employment with ManpowerGroup;
 
WHEREAS, on the date immediately following the Effective Date, ManpowerGroup
desires to retain Sullivan’s services in a reduced capacity pursuant to the
terms and conditions set forth in this Agreement, and Sullivan desires to be
employed in such capacity; and
 
WHEREAS, the Parties believe it is in their best interests to make provision for
certain aspects of this transition and their continuing relationship.
 
NOW, THEREFORE, in consideration of the premises, and the mutual covenants
hereinafter set forth, the parties agree as follows:
 
1.           Termination.  The Parties agree that effective March 31, 2013,
Sullivan is terminated from any and all of his positions with ManpowerGroup and
its subsidiaries and affiliates, including the positions of Executive Vice
President and President, Specialty Brands, and any and all of his positions with
ManpowerGroup and its subsidiaries and affiliates, effective at the close of
business on the Effective Date.  During the period from the date of this
Agreement through the Effective Date, Sullivan will continue to serve in such
positions pursuant to the same at-will terms and conditions of employment in
effect on the date of this Agreement.  Effective at the close of business on the
Effective Date, Sullivan will no longer hold such positions with ManpowerGroup
or any of its subsidiaries or affiliates.
 
2.           Transition.  Provided that Sullivan accepts the terms set out in
this Agreement, ManpowerGroup will, following the Effective Date, retain
Sullivan’s services on a reduced basis as a project employee pursuant to the
following terms and conditions:
 
(a)           Position and Duties.  Sullivan shall be employed by ManpowerGroup
in the capacity of a project employee and shall be subject to the authority of,
and shall report to, ManpowerGroup’s CEO.  Subject to the authority of the CEO,
Sullivan’s duties and responsibilities shall include, among others, (i)
assisting in the integration of Experis, Right and some of ManpowerGroup’s
global sales activities into the ManpowerGroup regions; and (ii) such other
matters as may be assigned from time to time by the CEO.
 
(b)           Term.  Sullivan’s employment by ManpowerGroup under this Paragraph
2 shall commence on April 1, 2013, and end on June 30, 2013 (the “Separation
Date” for purposes of this Agreement).  For purposes of this Agreement, the
period between the Effective Date and the Separation Date shall be designated as
the “Transition Period.”
 
(c)           Transition Schedule.  During the Transition Period, Sullivan shall
devote at least fifty percent (50%) of a regular full-time work schedule
exclusively to the interests of ManpowerGroup and his duties pursuant to this
Paragraph 2.  Provided that Sullivan maintains the work schedule specified in
this Paragraph 2(c), ManpowerGroup shall provide him with flexibility as to the
days and location of such work.
 
(d)           Base Salary.   During the Transition Period, ManpowerGroup shall
pay Sullivan on a salary basis at the rate of Twenty-Five Thousand Dollars
($25,000) per month pursuant to the normal payroll practices and schedule of
ManpowerGroup and subject to normal deductions for income and employment tax
withholding and other withholding.
 
(e)           Bonus.  During the Transition Period, Sullivan is not elegible to
receive any bonus.
 
(f)           Vacation.  During the Transition Period, Sullivan shall not be
entitled to  paid vacation.
 
(g)           Group Health Insurance Plan.  During the Transition Period,
Sullivan will continue to be eligible to participate in the ManpowerGroup group
health insurance plan, based on the eligibility requirements under the terms of
such plan.
 
(h)           Expenses.  During the Transition Period, ManpowerGroup shall
reimburse Sullivan for all reasonable and necessary expenses incurred in the
course of the performance of Sullivan’s duties and responsibilities pursuant to
this Paragraph 2 and consistent with ManpowerGroup’s policies with respect to
travel, entertainment and miscellaneous expenses, and the requirements
with respect to the reporting of such expenses.
 
(i)           401(k) and Deferred Compensation Plans.  During the Transition
Period, Sullivan will continue to be eligible to participate in the
ManpowerGroup 401(k) and the Non-Qualified Savings Plan based on project
employee plan eligibility and pursuant to the terms of such plans.
 
(j)           Equity.  During the Transition Period, Sullivan will continue to
hold and vest in his outstanding stock options, restricted stock unit awards,
and performance share unit awards and such options and awards will continue to
be subject to the terms of the 2003 Equity Incentive Plan and the 2011 Equity
Incentive Plan and the applicable agreements governing such options and awards
(the “Equity Incentive Plans”).
 
(k)           Separation from Service.  Despite Sullivan’s reduced work schedule
as a project employee during the Transition Period, Sullivan and ManpowerGroup
agree that for purposes of any of the non-qualified deferred compensation plans
and the Equity Incentive Plans in which Sullivan is a participant, his
termination of employment and/or “separation from service” will not occur until
the Separation Date.
 
(l)           Taxes.  All payments to be made and benefits to be provided under
this Paragraph 2 shall be subject to all required tax treatment and withholding
for taxes and other charges, as determined at the sole discretion of
ManpowerGroup.
 
(m)           No Other Benefits or Perquisites.  Except as specified in this
Paragraph 2, during the Transition Period, Sullivan shall not be entitled to any
other benefits or perquisites offered by ManpowerGroup or its subsidiaries or
affiliates.
 
3.           Severance.  As a result of the termination of Sullivan’s employment
from his current positions with ManpowerGroup, ManpowerGroup will pay Sullivan,
after the Transition Period, severance consistent with the July 31, 2012 letter
agreement between Sullivan and ManpowerGroup (the “Severance Letter”), payable
to Sullivan following the Separation Date in accordance with the terms and
conditions in the Severance Letter, except as otherwise provided in this
Agreement.  The proration of Sullivan’s annual incentive for 2013, payable
pursuant to Section 2(c)(ii)(C) of the Severance Letter, shall be calculated on
the basis of the period between January 1, 2013 and the Effective Date.  In
addition, the CEO shall recommend to the Executive Compensation and Human
Resources Committee of the Board of Directors of the Company that Sullivan’s
termination of employment as contemplated in this Transition Agreement be
approved as an “early retirement” for purposes of the Amended and Restated
Senior Management Performance-Based Deferred Compensation Plan (the “PBDC”) and
the Equity Incentive Plans in which Sullivan is a participant, conditioned on
Sullivan’s execution and failure to revoke the Release described below in
Paragraph 4.


4.           Releases; Acceptance and Revocation Procedures.  In consideration
of the benefits provided to Sullivan under this Agreement and under the
Severance Letter, Sullivan agrees to sign and return a General Release of Claims
(“Release”) in substantially the same form as Exhibit A attached hereto and
incorporated herein; provided, however, that Sullivan acknowledges and agrees
that he may not sign the Release until the Separation Date.  Sullivan
acknowledges and agrees that if he fails to sign and return the Release to
ManpowerGroup or chooses to revoke his acceptance of the Release as specified in
Exhibit A, Sullivan will not be entitled to the benefits under Paragraph 3 of
this Agreement and in the Severance Letter which are conditioned on the
execution of the Release.  
 
5.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Parties hereto, their respective legal representatives and
assigns and to any Successor to ManpowerGroup; provided, however, that Sullivan
may not assign his performance hereunder.  As used herein, the term “Successor”
shall include any person, firm, corporation or other business entity which at
any time, by any form of business transaction, acquires all or substantially all
of the business or assets of ManpowerGroup.
 
6.           Entire Agreement; Modification; Waiver.  This Agreement, together
with the Severance Letter, constitutes the entire Agreement of the parties
concerning Sullivan’s employment, and supersedes all prior agreements and
understandings between the Parties concerning its subject matter; provided,
however, that this sentence does not apply to the 401(k) Plan, Equity Incentive
Plans, or non-qualified deferred compensation plans in which Sullivan is a
participant, nor does it apply to any confidentiality, non-competition or other
restrictive covenant obligations which Sullivan owes ManpowerGroup and/or its
subsidiaries and affiliates, which shall remain in full force and effect.  No
provision of this Agreement may be altered, modified, changed or discharged,
except in a writing signed by both parties.  Waiver by any party hereto of any
breach or default by the other party of any term or provision of this Agreement
shall not operate as a waiver of any other breach or default.
 
7.           Severability.  In the event that any one or more of the provisions
of this Agreement shall be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of this Agreement shall
not in any way be affected or impaired thereby.
 
8.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Wisconsin applicable to agreements
made and to be performed in that state.
 
9.           Counterparts.  This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 




MANPOWERGROUP INC.


 

 By: /s/ Mara Swan       Mara Swan            

 
 
/s/ Owen
Sullivan                                                                
Owen Sullivan








 
[Signature Page to Owen Sullivan Transition Agreement]
 





 
 

--------------------------------------------------------------------------------

 

Exhibit A


General Release of Claims




This General Release of Claims (“Release”) is being executed and delivered in
connection with the termination of your employment by ManpowerGroup Inc. and its
subsidiaries.   Please refer to that certain letter agreement between you and
ManpowerGroup Inc. dated July 31, 2012 (“Severance Letter”) and the Transition
Agreement between you and ManpowerGroup Inc. dated March 29th, 2013 (the
“Transition Agreement”) which specify the  payments and benefits to be provided
to you upon a termination of your employment and that you will have no right to
receive certain of these payments and benefits (the “Severance Benefits,” as
further detailed in Annex I attached hereto) unless and until you accept the
following release, and do not revoke such acceptance in the manner described
below.
 
1.  
General Release of Claims.

 
 
Pursuant to the Severance Letter and the Transition Agreement, in consideration
of the Severance Benefits, and subject to Paragraph 2 below, you hereby
irrevocably and unconditionally release, waive, and fully and forever discharge
ManpowerGroup Inc. and its direct and indirect subsidiaries (the “ Consolidated
ManpowerGroup”) and their past and current agents, officers, directors, members,
partners, stockholders, and employees and their respective successors and
assigns (collectively, the “Manpower Released Parties”) and each of them from
and against any and all causes of action, claims, liabilities, obligations,
covenants, rights, demands and damages of any nature whatsoever, whether known
or unknown, anticipated or unanticipated, relating to or arising out of any
agreement, act, omission, occurrence, transaction or matter up to and including
the date you sign this document, including, without limitation, any and all
claims relating to or arising out of your employment by the Consolidated
ManpowerGroup, throughout the course of your employment, and the termination of
your employment.  You agree to waive and give up any benefit conferred on you by
any order or judgment issued in connection with any proceeding filed against the
Manpower Released Parties regarding any claim released in this agreement;
 
Without limiting the generality of the foregoing, this release applies to any
and all claims, causes of action, demands or liabilities which you had or now
have:
 
(a)  
Under or pursuant to Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, the Americans With Disabilities Act, the state and
federal Family and Medical Leave Acts, the Age Discrimination in Employment Act,
the Employee Retirement Income Security Act, 42 U.S.C. §§ 1981, 1983 and 1985,
the Rehabilitation Act of 1973, Executive Orders 11246 and 11375, the Wisconsin
Fair Employment Act, as amended, or any other statute, rule, regulation, or
executive order in any applicable country precluding discrimination in
employment;

 
(b)  
Under or pursuant to any statute, rule, regulation, or executive order regarding
wages or other remuneration in the United States and any applicable country;

 
(c)  
Concerning your employment with the Consolidated ManpowerGroup;

 
(d)  
For wrongful termination of employment;

 
(e)  
For breach of contract whether express or implied;

 
(f)  
For libel, slander, defamation, damage to reputation, intentional or negligent
infliction of emotional distress or other tortious conduct; and

 
(g)  
Regarding any right which you might have to current or further employment with
the Consolidated ManpowerGroup.

 
2.  
Claims to Which Release Applies.

 
The release contained at Paragraph 1, above, applies both to claims which are
now known or are later discovered, and which arise under the laws of the United
States and other countries.  However, this Release does not apply to any vested
rights you have or obligations of the Consolidated ManpowerGroup under any
Consolidated ManpowerGroup benefit plan (including, but not limited to, those
vested rights detailed in Annex I attached hereto), any obligations of the
ManpowerGroup under the Severance Letter or Transition Agreement, or any claims
which may not, as a matter of law, be released.
 
3.  
The Terms “Claims” and “Release” Are Construed Broadly.

 
As used in this Release, the term “claims” shall be construed broadly and shall
be read to include, for example, the terms “rights,” “causes of action” (whether
arising in law or equity), “damages,” “demands,” “obligations,” “grievances” and
“liabilities” of any kind or character.  Similarly, the term “release” shall be
construed broadly and shall be read to include, for example, the terms
“discharge” and “waive.”
 
4.  
Release Binding on Employee and Related Parties.

 
You acknowledge and agree that this Release shall be binding upon you and your
agents, attorneys, personal representatives, executors, administrators, heirs,
beneficiaries, successors, and assigns.
 
5.  
All Representations in Documents.

 
In entering into this Release, you acknowledge and agree that you have not
relied on any verbal or written representations by any representative of the
Consolidated ManpowerGroup other than those explicitly set forth in this
Release.  You agree that you are not entitled to any severance benefits except
those certain benefits described in the Severance Letter or the Transition
Agreement, the terms of which shall remain in full force and effect (including,
without limitation, your obligations under Paragraphs 3-6 and 9 of the Severance
Letter regarding nondisclosure, nonsolicitation of employees, customer
nonsolicitation, noncompetition and nondisparagement).
 
6.  
Acceptance Procedures; Opportunity to Consider this Release; Consultation with
Attorney.

 
The Consolidated ManpowerGroup wishes to ensure that you voluntarily agree to
the terms contained in this Release and do so only after you fully understand
them.  Accordingly, the following procedures shall apply:
 
(a)  
You agree and acknowledge that you have read this Release, understand its
contents, and may agree to the terms of this Release by signing and dating it
and returning the signed and dated Release, via mail, overnight delivery or hand
delivery, so that it is received by Mara Swan, Executive Vice President, Global
Strategy and Talent, ManpowerGroup Inc., 100 Manpower Place, Milwaukee, WI
53212, on or after June 30, 2013, but in no event later than 5:00 p.m. Central
Time on July 15, 2013, which is being delivered to you on March 29th, 2013;

 
(b)  
You agree and acknowledge that, by this Release, you have been advised to
consult with an attorney prior to signing this Release;

 
(c)  
You understand that this Release, at Paragraph 1, above, includes a final
general release, including a release of all claims under the Age Discrimination
in Employment Act;

 
(d)  
You understand that you have seven (7) calendar days after signing this Release
within which to revoke your acceptance of it (“Revocation Period”).  Such
revocation will not be effective unless written notice of the revocation is, via
mail, overnight delivery or hand delivery, directed to and received by Mara
Swan, Executive Vice President, Global Strategy and Talent, ManpowerGroup Inc.,
100 Manpower Place, Milwaukee, WI 53212, on or before 5:00 p.m. Central Time on
the first (1st) work day following the expiration of the Revocation Period;

 
(e)  
This Release will not be binding or enforceable unless you have signed and
delivered it as provided in Paragraph 6(a), above, and have chosen not to
exercise your revocation rights, as described in Paragraph 6(d), above.  If you
give timely notice of your intention to revoke your acceptance of the terms set
forth in this Release, this Release shall become null and void, and all rights
and claims of the parties which would have existed, but for the acceptance of
this Release’s terms, shall be restored; and

 
(f)  
You represent and warrant that, in the event you choose to accept the terms of
this Release, the date appearing above your name on the last page of this
document shall be the actual date on which you have signed and accepted the
Release.

 
It is understood that you will not be entitled to the Severance Benefits unless
and until this Release becomes binding and enforceable against you.
 
7.  
Voluntary Agreement.

 
You acknowledge and agree that you have entered into this Release knowingly and
voluntarily and understand that its terms are binding on you.
 
8.  
Partial Invalidity of Release.

 
If any part of this Release is held to be unenforceable, invalid or void, then
the balance of this Release shall nonetheless remain in full force and effect to
the extent permitted by law.
 
9.  
Headings.

 
The headings and subheadings in this Release are inserted for convenience and
reference only and are not to be used in construing the Release.
 
10.  
Applicable Law.

 
The laws of the State of Wisconsin, United States of America, will apply in
connection with any dispute or proceeding concerning this Release, without
regard to its conflicts of laws provisions.
 
11.  
No Liability.

 
Nothing contained in this Release should be construed as an admission of
wrongdoing or liability on the part of the Consolidated ManpowerGroup.
 
12.  
Counterparts.

 
This Release may be executed in counterpart originals, and the counterpart
originals together shall constitute the original of this Agreement.  Facsimile
signatures shall be acceptable as execution of this Agreement.
 




 
 

--------------------------------------------------------------------------------

 

EXECUTED THIS _____________ DAY OF ____________________, 2013.




_____________
Owen Sullivan






Receipt Acknowledged:




MANPOWERGROUP INC.




By:                                                     
         Mara Swan


Date:                                                      
 


 
 

--------------------------------------------------------------------------------

 


Annex I


Severance Benefits Under Severance Letter and Transition Agreement
 
·  
Severance benefits under Section 2(c)(ii)(D) of the Severance Letter – a total
of $831,250, payable on or before July 30, 2013.

 
·  
Pro rata 2013 bonus payment under Section 2(c)(ii)(C) or the Severance Letter –
based on actual performance of 2013 financial goals and target for the
discretionary components, prorated for the period January 1, 2013 through March
31, 2013, payable on or before March 15, 2014.

 
·  
Medical and dental - provided you timely elect COBRA coverage, continued
coverage for you, your spouse and eligible dependents for 12 months at the same
cost as while you were employed, except where you, your spouse or any eligible
dependent commences new employment and becomes eligible for health insurance
benefits from such employer during such time period, as provided in Section
2(c)(ii)(E) of the Severance Letter.

 
·  
Amended and Restated Senior Management Performance-Based Deferred Compensation
Plan Account balance of $473,684, as adjusted for interest, payable based on
your distribution election in effect on the date of termination, but no earlier
than six months following the date of your termination of employment.

 
·  
Early retirement treatment for purposes of the stock options awarded to you
prior to 2012 under the 2003 and 2011 Equity Incentive Plans, allowing you to
exercise any vested options under those grants for a period of 3 years after
your termination.



 
Other Vested Benefits under ManpowerGroup Benefit Plans
 
·  
Stock Options – exercisable as provided in the 2003 and 2011 Equity Incentive
Plans and any relevant stock option agreements. The 2012 grant will be fully
vested upon your termination on the basis that you are eligible for “early
retirement.” under the stock option agreement for that grant.

 
·  
Unvested RSUs – vest upon your termination on the basis that you are eligible
for “early retirement” pursuant to the applicable award agreement – shares to be
distributed to you on December 31, 2013.

 
·  
Unvested PSUs – a pro rata portion (based on your Separation Date of June 30,
2013) will vest upon your termination on the basis that you are eligible for
“early retirement” pursuant to the applicable award agreement – shares to be
distributed to you on December 31, 2013.

 
·  
Nonqualified Savings Plan – benefits payable as provided in the plan and based
on your distribution election in effect on the date of termination, but no
earlier than six months following the date of your termination of employment.

 
·  
The detailed schedules attached hereto generally address the vesting, expiration
and settlement of your stock options, RSUs and PSUs. In the event of a conflict
between the attached schedules and the terms of the Equity Incentive Plans and
the applicable award agreements governing such grants, the Plans and award
agreements shall control.






 
 

--------------------------------------------------------------------------------

 

Optionee Statement
     
ManpowerGroup
                                       
Exercisable as of 6/30/2013
                           
Owen J. Sullivan
                                                             
Fixed Options and Awards
                                                                               
   
Grant Date
 
Grant ID
 
ExpirationDate
 
Plan ID
 
Grant Type
 
Granted
   
Grant Price
 
Transferred Out
 
Outstanding
   
Exercisable
   
Shares Vesting
 
Future Vest Date
   
04/29/2003
    0000003663  
04/29/2013
    2003  
NQ
    20,000     $ 31.560000         0       0                                    
                                             
02/18/2004
    0000004149  
02/18/2014
    2003  
RSA
    3,000     $ 0.000000         0       0                                      
                                           
02/24/2004
    0000003943  
02/24/2014
    2003  
NQ
    10,000     $ 42.000000         10,000       10,000                          
                                                       
02/16/2005
    0000004281  
02/16/2015
    2003  
RSA
    10,000     $ 0.000000         0       0                                    
                                             
02/16/2005
    0000004424  
02/16/2015
    2003  
NQ
    32,000     $ 44.370000         32,000       32,000                          
                                                       
02/14/2006
    0000005547  
02/14/2016
    2003  
NQ
    26,020     $ 52.780000         26,020       26,020                          
                                                       
02/14/2007
    0000005851  
06/30/2016
    2003  
RSA
    2,500     $ 0.000000         0       0                                      
                                           
02/14/2007
    0000006119  
06/30/2016
    2003  
NQ
    24,000     $ 76.300000         24,000       24,000                          
                                                       
02/20/2008
    0000006928  
06/30/2016
    2003  
NQ
    24,000     $ 56.640000         24,000       24,000                          
                                                       
02/17/2009
    0000007007  
06/30/2016
    2003  
NQ
    35,000     $ 30.960000         35,000       35,000                          
                                                       
02/17/2009
    0000007017  
06/30/2016
    2003  
RSU/S
    9,000     $ 0.000000         0       0                                      
                                           
02/18/2010
    0000007751  
06/30/2016
    2003  
NQ
    22,000     $ 53.010000         16,500       16,500                          
                                                       
02/16/2011
    0000007975  
06/30/2016
    2003  
NQ
    9,934     $ 67.120000         4,967       4,967                            
                                                     
02/16/2011
    0000007987  
06/30/2016
    2003  
RSU
    2,980     $ 0.000000         2,980       0       2,980  
6/30/2013
                                                                         
02/16/2011
    0000008046  
06/30/2016
    2003  
RSU
    14,899     $ 0.000000         14,899       0       14,899  
6/30/2013
                                                                         
02/15/2012
    0000008229  
06/30/2016
    2011  
RSU
    4,910     $ 0.000000         4,910       0       4,910  
6/30/2013
                                                                         
02/15/2012
    0000008240  
06/30/2016
    2011  
NQ
    16,812     $ 44.810000         16,812       4,203       12,609  
6/30/2013
   
Subtotals
                        267,055                 212,088       176,690          
     
Optionee Totals
                  267,055                 212,088       176,690                
                                                                     
Owen Sullivan PSU Awards
                                                                               
                                                   
Grant Date Award
       
Total Award Earned
         
50% Vesting - 2yr
           
50% Vesting - 3yr
TOTAL VESTED
   
Target
Shares
 
Target
Value1
 
Actual
Shares2
 
Value at
Grant Price1
 
Actual
Shares
Vested3
 
Value at
Grant Price1
   
Actual
Shares
Vested3
 
Value at
Grant Price1
Actual
Shares
Vested3
Value at
Grant Price1
2011 PSU Award
    7,450  
        500,044
       
    11,771
    790,070          
             5,885
    395,001               4,853  
           325,733
 10,738
 481,170
2012 PSU Award
    12,275  
        550,043
       
    11,784
    528,041          
             4,309
    193,086               2,811  
           125,961
   7,120
 319,047
                                                                               
                                                           
1 Target and Value at grant price based on $67.12 and $44.81 for 2011 and 2012,
respectively.
                       
2 Actual shares calculated based on 158% and 96% of target for 2011 and 2012,
respectively.
                       
3 Vested shares prorated assuming 6/30/2013 effective retirement date
                                 


 





